ON REHEARING.
Dat, Ch. J.
Upon petition of plaintiff a rehearing was granT ted in this case. The cause has been re-argued exhaustively and elaborately. We have given to the re-examination of the case that careful consideration which the importance of the question involved demanded. The discussion of the points presented, and the conclusion reached in the foregoing opinion, are still satisfactory to the members of the court who concurred therein.
i. ■_ — -: con-law: induceute. We deem it necessary to add nothing to the opinion already announced, except upon one position, presented for the first, time in the petition for rehearing. The ninth seetion of the act under consideration contains the following provision: “ Every railroad company which shall have paid all taxes on gross earnings, provided for by chapter 106 of the Acts of the Thirteenth General Assembly, shall be released from the payment of all other taxes which may have *216been levied upon the road-bed, right of way, track, rolling stock, and necessary buildings for operating their road, and no taxes for prior years for State, municipal, or any other purpose, for which any tax can be levied under the laws of the State, up to the first day of January last, shall be collected from any such railroad company on such property.” This section was held to be unconstitutional in City of Davenport v. C., R. I. & P. R. R. Co., 38 Iowa, 633.
It is claimed that this section is compensation or inducement for the remainder of the statute, and that, this section being held unconstitutional, the whole act is void. It has been held to be a sound construction of a statute that when one section thereof is void and others valid, yet, if it evidently appears that one section is a compensation or inducement for another, and the connection between them is such as to warrant the belief that 'the valid part would not have been passed alone, then the whole should be held void. Slauson v. Racine, 13 Wis., 398, and other cases cited by appellee. It is insisted that it cannot be imagined that the legislature would have passed the balance of the act unless the roads had agreed to pay all delinquent taxes provided by chapter 106, above referred to. Rut this very thing is what, it is apparent, the legislature did do. The validity of the act is not made to depend upon the agreement of the railroads to pay taxes upon gross earnings, nor upon their payment of such taxes in fact. The section simply provides that railroads wdiich shall have paid taxes on gross earnings _ shall be released from all other taxes which may have been levied upon the road-bed, etc. This section simply exonerates roads from the payment of taxes levied upon road-beds, etc., which had, at the time of the passage of the act, paid taxes upon the gross earnings.
The connection between this section and the remainder of the statute certainly is not such as to warrant the belief that the remaining part would not have been passed alone. Indeed, we see no warrant for the conclusion that this section could, in any sense, have been considered as compensation or inducement for the remaining part of the statute. The statute prescribes a mode for the taxation of certain property. The *217scheme provided is complete in all its parts without the ninth section. The declaring of this section unconstitutional leaves the balance of the statute. unimpaired. The decision before announced is adhered to.
Beck and Adams, Justices, adhere to the views before expressed by them.